The State




                                   Fourth Court of Appeals
                                           San Antonio, Texas
                                                   May 15, 2014

                                              No. 04-14-00025-CR

                                             Frances Rosalez FORD,
                                                    Appellant

                                                          v.

                                              The STATE of Texas,
                                                    Appellee

                        From the 227th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2011CR2986
                                 Honorable Dick Alcala, Judge Presiding

                                                  ORDER
        The reporter’s record, which was originally due February 17, 2014, remains incomplete.
On April 11, 2014, court reporter Erminia Uviedo filed six volumes that purportedly comprised
the record of the trial in this cause. However, volume 4, which should contain the record of
sentencing phase proceedings held December 18, 2013, was not filed. 1 In addition, Uviedo only
filed an exhibit index and did not file any of the trial exhibits, all of which were properly
requested.

       We order Erminia Uviedo to file by Monday, May 19, 2014 the record of the
proceedings held in this cause on December 18, 2013, and all of the trial exhibits. Uviedo is
advised that if the record is not received by this date, we may order her to appear and show cause
why she should not be held in contempt.

           We further order appellant’s brief due thirty days after the reporter’s record is complete.



                                                               _________________________________
                                                               Luz Elena D. Chapa, Justice




1
    The record labeled “Volume 4” contains proceedings from a different case.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court